Title: Benjamin Waterhouse to John Adams, 21 December 1780
From: Waterhouse, Benjamin
To: Adams, John


     
      Respected Sir
      Leyden 21st. Decemr. 1780
     
     I have the satisfaction of informing you that Mr. Thaxter and your Sons are now settled in their lodgings in the same house with me. I could wish the rooms were better as well as larger, but they think they answer very well, and seem well pleased with their situation. Tomorrow we are to converse with the teacher of Latin and Greek, and to make our terms &c. with him, this person teaches the Sons of the Griffier Fagell and gives great satisfaction. I imagine your eldest must attend him a while before he attends the public lectures on the greek, the master however can judge of that when he examines him. The Christmas vacancy commences this day, but that makes no difference with these private-teachers. I think with Mr. Thaxter and several others that Charles is too young to attend any of the publick lectures yet. The Lectures on Grotius and the Law of nature are what I imagine you wish them to attend, one is given in the forenoon, the other in the afternoon by the same Professor. I am in hopes by Monday next we shall get fairly under:way. The gentlemen came into their lodgings but last night, and to day have been visited by all those gentlemen who call themselves the english-Society only because they speak our languague. The English-clergyman came to see us this morning and to tell us how glad he was to have this addition to his little flock. Tomorrow we are invited to Mr. Luzac’s, and that finishes our visits. I had sent me a day or two since a number of questions concerning this University, they were written at Boston, or Jamaica-plains by I guess Mr. G. I have answered them as well as I could and sent them to the gentleman who transmitted them to me, they were dated No­vember 4th 1780. The history of this University is I find almost too intricate for a stranger to unravell.
     I believe Mr. John reather wishes me to propose to you his learning to ride. I can only say I would not have missed those few lessons I have had for ten times the sum they cost me besides the advantages resulting from the exercise, and the company we generally find there; Mr. Luzac and his brother ride twice a week with us, more for exercise than instruction. We pay, for the first 16. Lessons 30. guilders: for every 16. after 20 Guilders; and generally take three lessons a week. I imagine Mr. Thaxter from what he already sees thinks they three can live here for the sum, that it would cost for one at Amsterdam, that may however not be, yet I am confident a person can live here for half the sum he pays at Amsterdam provided he lives and takes his rooms as a student.
     
      Mr. Luzac desires his compliments to you. I am with great respect your friend & Countryman,
      Benjn. Waterhouse
     
    